DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In view of the appeal brief filed on November 3, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DAVID R DUNN/               Supervisory Patent Examiner, Art Unit 3636                                                                                                                                                                                         



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9, 11-13, 17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukuo Mayumi et al. U.S. Patent 11,161,439 B2 (Mayumi).
Regarding claim 1, Mayumi discloses a strip of connected clips for holding a trim cover to a vehicle seat comprising: a plurality of clips arranged in a strip (Figure 6 and 7) in which adjacent clips are attached together via breakaway hinges that are living hinges (Element 20a-20d), each clip comprising a base section (Figure 4 Element 14) attached to a barbed retainer section (Element 52) wherein individual clips can be broken off the strip of connected clips while leaving remaining clips of the strip of connected clips intact (Column 5 Line 58-Column 6 Line 2).  
Regarding claim 2, Mayumi discloses the strip of connected clips wherein each clip of the plurality of clips is attached to an adjacent clip by attachment points on an edge of the base section (Figure 8-11 Element 20).  
Regarding claims 3 and 12, Mayumi discloses the strip of connected clips wherein intermediately positioned clips between a first end clip and a second end clip are attached together via the breakaway hinges (Figure 6-7 Element 20 between each Element 10).  
Regarding claims 4 and 13, Mayumi discloses the strip of connected clips wherein the plurality of clips includes 3 to 10 clips (Figure 6-7 Element 10).  
Regarding claim 9, Mayumi discloses the strip of connected clips wherein the base section has a first section and a second section that extends from opposite sides of the barbed retainer section such that the barbed retainer section is approximately centered with respect to the base section (base section Figure 4 Element 14 with centered barbed retainer section Element 50 and 52 centered on Element 14).  
Regarding claim 11, Mayumi discloses a strip of connected clips for holding a trim cover to a vehicle seat comprising: a plurality of clips (Figure 6 and 7 Element 100) arranged in a strip in which adjacent clips are attached together via breakaway hinges that are living hinges (Element 20), each clip comprising a base section (Element 14) attached to a barbed retainer section (Element 50, 52, 54) extending from a top face of the base section, the base section having a first section and a second section (Figure 4 Element 14) that extends from opposite sides of the barbed retainer section, wherein individual clips can be broken off the strip of connected clips while leaving remaining clips of the strip of connected clips intact (Column 5 Line 58-Column 6 Line 2).  
Regarding claim 17, Mayumi discloses a method of making a seat cushion comprising: attaching one of a plurality of clips on a strip of connected clips to a predetermined position in a foam mold (Element 112), wherein adjacent clips are attached together via breakaway hinges that are living hinges, each clip comprising a base section (Element 14) attached to a barbed retainer section (Element 50, 52, 54) wherein individual clips are broken off the strip of connected clips while leaving remaining clips of the strip of connected clips intact (Column 5 Line 58-Column 6 Line 2), breaking the remainder of the strip of connected clips off from the attached clip; and attaching another clip of the strip of connected clips to another predetermined position in the foam mold (shown in Figure 4 and 5).  
Regarding claim 19, Mayumi discloses the wherein the base section has a first section and a second section that extends from opposite sides of the barbed retainer section such that the barbed retainer section is approximately centered with respect to the base section (Figure 4 and 5 Element 14 and 50, 52, 54 centered on L3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8, 14, 15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuo Mayumi et al. U.S. Patent 11,161,439 B2 (Mayumi) in view of Andrew W. Santin et al. U.S. Patent 8,099,837 B2 (Santin).
Regarding claim 5-7, 14, 15, and 20, Mayumi discloses the strip of connected clips comprising a plurality of clips (Figure 6 and 7 Element 10).  Mayumi does not directly disclose the plurality of clips to be composed of thermoplastic or copolymer material.  Santin discloses a strip of clips wherein the plurality of clips is composed of a thermoplastic polymer or copolymer; the plurality of clips is composed of a thermoplastic polymer selected from the group consisting of polyoxymethylene (i.e., acetal), poly(methyl methacrylate) (PMMA), acrylonitrile butadiene styrene (ABS), polyamides (e.g., NYLON®), polylactic acid (polylactide), polybenzimidazole, polycarbonate, polyether sulfone, polyetherether ketone, polyetherimide, polyethylene, polyphenylene oxide, polyphenylene sulfide, polypropylene, polystyrene, polyvinyl chloride, polyvinylidene fluoride, polyvinylidene fluoride, polytetrafluoroethylene, and combinations thereof; wherein the plurality of clips is composed of a copolymer of polyoxymethylene (Column 16 Line 22-59, Santin).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Mayumi as taught by Santin to include Santin’s material composition of the clips.  Such a modification would provide a means to compose a flexible and durable clip.  
Regarding claim 8, Mayumi discloses the strip of connected clips wherein the plurality of clips is formed by molding (Column 5 Lines 11-24).  Mayumi does not directly disclose the process to be injection molding, compression molding, or extrusion.  Santin discloses a plurality of clips formed by injection molding, compression molding, or extrusion (Column 12 Lines 4-24)
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Mayumi as taught by Santin to include Santin’s process of forming the clips.  Such a modification would provide a means to compose a flexible and durable clip.  
Regarding claim 21, Mayumi discloses the strip of connected clips wherein each clip (Element 10) of the plurality of clips (Element 100) is attached to an adjacent clip by attachment points (Element 20) on an edge of the base section, each clip being made of resin (Column 4 Line 15-22) such that the material at the attachment points (Element 20) is thinner than the base section (Element 14).  Mayumi does not directly disclose the plurality of clips to be composed of thermoplastic or copolymer material.  Santin discloses a strip of clips wherein the plurality of clips is composed of a thermoplastic polymer or copolymer (Column 16 Line 22-59, Santin).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Mayumi as taught by Santin to include Santin’s material composition of the clips.  Such a modification would provide a means to compose a flexible and durable clip. 

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuo Mayumi et al. U.S. Patent 11,161,439 B2 (Mayumi) in view of Asad S. Ali et al. U.S. Patent Publication 2005/0006944 A1 (Ali).  
Regarding claims 10 and 16, Mayumi discloses the strip of connected clips wherein each base section (Element 14) defines a plurality of openings (shown in Figure 3 element not indicated).  Mayumi does not directly disclose the openings to assist the anchoring clip to a foam section.  Ali discloses a base section of a clip comprising openings that assist in the anchoring of the clip to a foam section (Element 166 [0035]). 
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Mayumi as taught by Ali to include Ali’s opening and purpose.  Such a modification would provide a means to secure the clip within the seat structure.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636